Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 1of 35

 

fal Toutes Rea % Coa rote ree

 

Debtor 1 Froylan Vega

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) OO Check if this is an

amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

 

f Summarize Your Assets

“Your assets ©
“Value of what you own *

 

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B......cecccetecsstectessectseeiensesssscesesiesseeessassasesseesssessaensssanees $ 62,000.00
1b. Copy line 62, Total personal property, from Schedule A/B.......ccesssescesseseeeeneesaesessesseeeeseseseneestasesasastsseesresssenets $ 5,550.00
4c. Copy line 63, Total of all property On Schedule A/B. ccc eases srse sic srescessisereasersiecisseneeesienniees $ 67,550.00

Summarize Your Liabilities

 

“Your liabilities. 7"
: Amount you owe

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 62,543.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/Fuivceeceuscsssnee $ 798.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/Ficsseeesee $ 18,001.00
Your total liabilities | $ 81,342.00
Summarize Your income and Expenses
4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SCh@QUIO Loc iecce reisesine ier csenserseieasirtnensessnensinessnees $ 2,670.00
5. Schedule J: Your Expenses (Official Form 106J
penses ( ) $ 4,404.00

Copy your monthly expenses from line 226 Of SCHEQUIC Uiciccssce stu eeieerarirtensireeasiiiuerecsnieetee

| Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

WM Yes
7. What kind of debt do you have?

Ei Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

( Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 2 of 35

Debtor1 Froylan Vega Case number (if known)

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form

 

 

 

 

 

 

 

 

422A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. 2,720.00

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.
. a ee oo Total claim

From Part.4 on. Schedule E/F, copy the following: =. os us

9a. Domestic support obligations (Copy line 6a.) $ 0.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 798.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00

9d. Student loans. (Copy line 6f.) $ 0.00

9e, Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00

9g. Total. Add lines 9a through 9f. $ 798.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19

URC CLR ke CURLS cae

Debtor 1 Froylan Vega

Page 3 of 35

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number

 

 

O Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property

 

12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).

Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.
Bi Yes. Where is the property?

 

 

 

41.1 What is the property? Check all that apply
6743 Maryland Avenue EH Single-family home
Street address, if available, or other description Oo Duplex or multi-unit building
oO Condominium or cooperative
({] Manufactured or mobile home
Hammond IN 46323-0000 O Land
City State ZIP Code C1 Investment property
[1 Timeshare
Cl Other
Who has an interest in the property? Check one
BE Debtor 1 only
Lake C1 Debtor 2 only
County CO bebtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$40,000.00 $40,000.00

 

Describe the nature of your ownership interest
(such as fee simple, tenancy by the entireties, or
a life estate), if known.

Fee simple

 

oO Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B: Property

page 1
Best Case Bankruptcy

 
Case 19-21765-jra Doci1-3 Filed 06/27/19 Page 4 of 35

Debtor 1 Froylan Vega Case number (if known)

 

If you own or have more than one, list here:
1.2 What is the property? Check all that apply

 

 

 

 

 

5425 Molesberger Place Mi Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description Dupl r multi-unit buildi the amount of any secured claims on Schedule D;
O vuplexormuls unit bullding Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
(1 Manufactured or mobile home
Current value of the Current value of the
Hammond IN 46320-0000 (Land entire property? portion you own?
City State ZIP Code (Investment property $10,000.00 $10,000.00
Timesh
U1 Timeshare Describe the nature of your ownership interest
1 Other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
HB Debtor 4 only Fee simple
Lake 1 debtor 2 only
County oO
Debtor 1 and Debtor 2 only go Check if this is community property
Oo At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:
1.3 What is the property? Check all that apply

 

 

 

 

 

1261 Summer St. [1 Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description “mit bili the amount of any secured claims on Schedule D:
C] Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
0 Manufactured or mobile home
Current value of the Current value of the
Hammond IN 46320-0000 O Land entire property? portion you own?
City State ZIP Code C1 Investment property $12,000.00 $12,000.00
[1 Timeshare
as Describe the nature of your ownership interest
Mi other Building (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
Mi Debtor 1 only Fee simple
Lake C1 debtor 2 only
County D1 bebtor 4 and Debtor 2 only

oO Check if this is community property
(

C1 Atleast one of the debtors and another ‘see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for

pages you have attached for Part 1. Write that NUMber here..u.....eecesseseesssseseesenseesecsenseneeeceneseersntensecerseantet => $62,000.00

 

 

 

   

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you tease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor 1

Froylan Vega

Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 5of 35

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CI No
i Yes

 

 

 

 

Case number (if known)

Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

 

. : Chev i i

3.1. Make y Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Mode! Tahoe EB debtor 4 only Creditors Who Have Claims Secured by Property.
Year: 1997 C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 200,000 CJ Debtor 1 and Debtor 2 only entire property? portion you own?
Other Information: C1 Atleast one of the debtors and another

C1 Check if this is community property $750.00 $750.00
(see instructions)
3.2 Make: Honda Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: Accord BB pebtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2000 C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 220,000 C1 Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: 1 At least one of the debtors and another
CI Check if this is community property $550.00 $550.00
(see instructions)
3.3 Make: Toyota Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

Model: Camry EB Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2001 C1] Debtor 2 only Current value of the Current value of the
Approximate mileage: 200,000 D1 Debtor 1 and Debtor 2 only entire property? portion you own?

Other information:

 

 

driven by son in college

 

 

D1 At least one of the debtors and another

LC Check if this is community property
(see instructions)

$500.00 $500.00

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

EINo
Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for $1,800.00
=> 3 .

pages you have attached for Part 2. Write that number here.

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

ONo
EE Yes. Describe.....

 

 

 

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

 

Household furniture & appliances

$1,000.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games

CINo

Official Form 106A/B
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B: Property

page 3
Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 6 of 35

Debtor 1 Froylan Vega Case number (if known)

 

M@ Yes. Describe...

 

| Misc. electronics including TV & computer equipment $200.00

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

MNo
Cl Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

BNo
Ti Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

BNo
Ol Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CI No
Hl Yes. Describe...

 

| Wearing apparel | $150.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

HiNo
UO Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

HNo
C1 Yes. Describe.....

14, Any other personal and household items you did not already list, including any health aids you did not list
ENo
O Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that MUMber here «0... .sscsscccsesessscenseesenceeseesaeeeeenseensensansneseransuretsetses $1,350.00

 

 

 

 

ue Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

HNo

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

ONo
MV 6S. eceecccccsssseees Institution name:
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 7 of 35

Debtor 1 Froylan Vega Case number (if known)

17.1. Checking Chase Bank $350.00

 

 

17.2. Checking Chase Bank $50.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
CO] Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture
HiNo

C1 Yes. Give specific information about them...
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

C1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

BNo

C] Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

HNo
| \7- ee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, elther for life or for a number of years)

BNo
O Yes... Issuer name and description.

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

No
Ol Yes Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
No
O Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

B No
O Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No
C1] Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 8 of 35

Debtor 1 Froylan Vega Case number (if known)

 

28. Tax refunds owed to you
B No
[1] Yes. Give specific information about them, including whether you already filed the returns and the tax years...

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

BNo
Ci Yes. Give specific information...

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

No
O Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Bi No

C] Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

No
[1 Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

BH No
0] Yes. Describe each claim........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
No
C1 Yes. Describe each claim.........

35. Any financial assets you did not already list
HNo
O Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that NUMber Nere..........cssceescsseseesescserssstsecsnsessonesausaronesssuacsaessaceunnasatconeneuaadsancecsnsoaesisenessssens $400.00

 

 

 

 

Gus Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
11 No. Go to Part 6.

ml Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

38. Accounts receivable or commissions you already earned
MNo
O Yes. Describe...

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 9 of 35

Debtor 1 Froylan Vega Case number (if known)

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

HNo
C1 Yes. Describe...

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

LI No
Bi Yes. Describe...

 

[Mechanic's tools and equipment $2,000.00

 

41, Inventory
BNo
Cl Yes. Describe...

42. Interests in partnerships or joint ventures
BNo

O Yes. Give specific information about themes
Name of entity: % of ownership:

43. Customer lists, mailing lists, or other compilations
a No.

[Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

No
Oo Yes. Describe...

44. Any business-related property you did not already list
EINo
0 Yes. Give specific information.........

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that NUMber here... scscsscenessusseserescseeecesnenerenacenteeduereriusiiratesessantoeennsenstsascasiadonineensaanes $2,000.00

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list itin Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
[] Yes. Go to line 47.

© Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

HENo
C1 Yes. Give specific information.........

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here oo... $0.00

 

Official Form 106A/B Schedule A/B: Property page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc 1-3

Debtor1 Froylan Vega

 

55,
56.
57.
58.
59.
60.
61.

62.

63.

Official Form 106A/B

44 List the Totals of Each Part of this Form

Filed 06/27/19 Page 10 of 35

Case number (if known)

Part 1: Total real estate, 1iM@ 2 cicicicsccsssscssssesseesseecssensensuresouvevsnseresecuseassanessugessasendcenseceassdeseeceueasseenesersanscae

Part 2: Total vehicles, line 5

Part 3: Total personal and household items, line 15

Part 4: Total financial assets, line 36

Part 5: Total business-related property, line 45

Part 6: Total farm- and fishing-related property, line 52

Part 7: Total other property not listed, line 54 +

Total personal property. Add lines 56 through 61...

Total of all property on Schedule A/B. Add line 55 + line 62

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

$1,800.00
$1,350.00

$400.00

$2,000.00

$0.00
$0.00

$5,550.00

Schedule A/B: Property

Copy personal property total

$62,000.00

$5,550.00

 

 

$67,550.00

 

 

page 8
Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 11 of 35

URC CU ute

Debtor 1 Froylan Vega
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

Case number
(if known) 1 Check if this is an

amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4l19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.

@ Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
F@ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C1] You are claiming federal exemptions. 114 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

Brief description of the property and line on Gurrent value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this. property portion you own
Copy the value from Check only one box for each exemption.
Schedtle A/B
6743 Maryland Avenue Hammond, IN $40,000.00 $19,300.00 Ind. Code § 34-55-10-2(c)(1)
46323 Lake County OO WT
Line from Schedule A/B: 1.1 XO 100% of fair market value, up to
any applicable statutory limit
5425 Molesberger Place Hammond, 10,000.00 ki $4,000.00 Ind. Code § 34-55-10-2(c)(2)
IN 46320 Lake County ___ $10,000.00 —
Line from Schedule A/B: 1.2 C1 400% of fair market value, up to
any applicable statutory limit
1261 Summer St. Hammond, IN 46320 $12,000.00 $1,600.00 Ind. Code § 34-55-10-2(c)(2)
Lake County a OO
Line from Schedule A/B: 1.3 XC 400% of fair market value, up to

any applicable statutory limit

 

1997 Chevy Tahoe 200,000 miles $750.00 il $750.00 Ind. Code § 34-55-10-2(c)(2)

Line from Schedule A/B: 3.1
C1 100% of fair market value, up to
any applicable statutory limit

 

2000 Honda Accord 220,000 miles $550.00 i $550.00 ‘Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 3.2 —_----— ——.-
C1 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 12 of 35

Debtor! Froylan Vega

Brief description of the property and line on
Schedule A/B that lists this property

Current value of the
portion you own

Copy the value from

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption.

 

 

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

Schedule A/B:
Household furniture & appliances $1,000.00 i $1,000.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 6.1
C1 100% of fair market value, up to
any applicable statutory limit
Misc. electronics including TV & $200.00 i $200.00 ‘Ind. Code § 34-55-10-2(c)(2)
computer equipment
Line from Schedule A/B: 7.1 O 100% of fair market value, up to
any applicable statutory limit
Wearing apparel $150.00 — $150.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/8: 11.1
C1 100% of fair market value, up to
any applicable statutory limit
Checking: Chase Bank $350.00 $350.00 Ind. Code § 34-55-10-2(c)(3)
Line from Schedule A/B: 17.1
O 100% of fair market value, up to
any applicable statutory limit
Checking: Chase Bank $50.00 i $50.00 ‘Ind. Code § 34-55-10-2(c)(3)
Line from Schedule A/B: 17.2
O 100% of fair market value, up to
any applicable statutory limit
Mechanic's tools and equipment $2,000.00 $2,000.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/8: 40.1
C1 100% of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

HM No
Cl No
Ol Yes

Official Form 106C
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

page 2 of 2
Best Case Bankruptcy

 
Case 19-21765-jra

RURU Sue nel ee

Debtor 1 Froylan Vega

First Name Middle Name Last Name

Debtor 2

Doc 1-3 Filed 06/27/19

Page 13 of 35

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known)

 

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

O1 Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

C1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Ei Yes. Fill in all of the information below.
4 List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; ' : . . Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
2.1 | Dean Hensley Describe the property that secures the claim: $2,795.00 $40,000.00 $0.00
Creditor's Name 6743 Maryland Avenue Hammond,
IN 46323 Lake County
. . As of the dat file, the claim is:
7716 Vista Hills Dr. aso e date you file, the claim is: Check all that
Las Vegas, NV 89128 CO contingent
Number, Street, City, State & Zip Code oO Unliquidated
C] Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Bi Debtor 4 only C1 An agreement you made (such as mortgage or secured
O Debtor 2 only car loan)
CQ Debtor 1 and Debtor 2 only | Statutory lien (such as tax lien, mechanic's llen)
CO Atleast one of the debtors and another i Judgment lien from a lawsuit
O Check if this claim relates to a C other (including a right to offset)
community debt
Date debt was incurred 7/18/2008 Last 4 digits of account number 2027
2.2 | Lake County Treasurer Describe the property that secures the claim: $9,263.00 $10,000.00 $0.00
Creditor’s Name 5425 Molesberger Place Hammond,
IN 46320 Lake County
45-03-31 -405-006.000-023
. As of the dat file, the claim is: Hl th
2293 N. Main St. aso e date you file, the claim is: Check all that
Crown Point, IN 46307 O contingent
Number, Street, City, State & Zip Code D1 unliquidated
Oo Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
@ Debtor 1 only OF An agreement you made (such as mortgage or secured
D1 Debtor 2 only car loan)
[ Debtor 4 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
J At least one of the debtors and another = Judgment lien from a lawsuit
CO Check if this claim relates to a Wl other (including a right to offset) Property Taxes
community debt
Date debt was incurred Last 4 digits of account number 0023
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 14 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Froylan Vega Case number (if known)
First Name Middle Name Last Name
Lake County Treasurer Describe the property that secures the claim: $15,854.00 $12,000.00 $3,854.00
Creditor's Name 1261 Summer St. Hammond, IN
46320 Lake County
45-07-06-201-020.000-02
2293 N. rin a 000-023 ae the date you file, the claim is: Check all that
Crown Point, IN 46307 D1 contingent
Number, Street, City, State & Zip Code Oo Unliquidated
QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Bi pebtor 1 only [J An agreement you made (such as mortgage or secured
D1 Debtor 2 only car loan)
OD Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanlc's lien)
Dat least one of the debtors and another = Judgment lien from a lawsuit
CF Check if this claim relates to a I other (including a right to offset) Property Taxes
community debt
Date debt was incurred Last 4 digits of account number 0023
2.4 | Lodge Series Ill Trust Describe the property that secures the claim: $34,631.00 $40,000.00 $0.00
Creditors Name 6743 Maryland Avenue Hammond,
ATTN: Chief Officer or IN 46323 Lake County
Agent
7114 E. Stetson Dr., Ste As of the date you file, the claim is: Check all that
. . . apply.
250 Cl cont
Contingent
Scottsdale, AZ 85251 8
Number, Street, City, State & Zip Code C1 unliquidated
Oo Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Debtor 7 only An agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
C1 Debtor 1 and Debtor 2 only Oo Statutory lien (such as tax lien, mechanic's lien)
TC At least one of the debtors and another Judgment lien from a lawsuit
C1 Check if this claim relates to a 0D other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number 0086
Add the dollar value of your entries in Column A on this page. Write that number here: $62,543.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $62,543.00

 

 

 

Teese List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

 

O

Chase Home Finance

ATTN: Chief Officer or Agent

3415 Vision Drive
Columbus, OH 43219

Name, Number, Street, City, State & Zip Code

On which line in Part 1 did you enter the creditor? 2.4

Last 4 digits of account number __

 

U Name, Number, Street, City, State & Zip Code

Feiwell & Hannoy, P.C.

8415 Allison Pointe Blvd., Suite 400

Indianapolis, IN 46250

On which line in Part 1 did you enter the creditor? _ 2.4

Last 4 digits of account number ___

 

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2 of 3

Best Case Bankruptcy

 
Case 19-21765-jra Doc 1-3

Debtor1 Froylan Vega

 

First Name Middle Name Last Name

O

Name, Number, Street, City, State & Zip Code
Harris Law Firm PC

11051 Broadway, Ste. C2

Crown Point, IN 46307

Filed 06/27/19 Page 15 of 35

Case number (if known)

 

On which line in Part 1 did you enter the creditor? _ 2.2

Last 4 digits of account number ___

 

Name, Number, Street, City, State & Zip Code
Heather Hensley

2441 Blaine St.

Gary, IN 46406

On which line in Part 1 did you enter the creditor? _ 2.1

Last 4 digits of account number___

 

Name, Number, Street, City, State & Zip Code
Lake County Clerk

RE 45D05-1002-MF-00086

2293 N. Main St.

Crown Point, IN 46307

On which line in Part 1 did you enter the creditor? _2.4

Last 4 digits of account number___

 

Name, Number, Street, City, State & Zip Code
SN Servicing Corp.

323 Fifth Street

Eureka, CA 95502

On which line in Part 1 did you enter the creditor? 2.4

Last 4 digits of account number__

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3 of 3

Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 16 of 35

fai Megan rc) ori Netty Perr aie 5 re i “we

Debtor 1 Froylan Vega

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) (] Check if this is an

amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

fa List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
C1 No. Go to Part 2,

a Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured clalm, list the creditor separately for each claim. For each claim listed,
identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

 

 

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

Total claim Priority Nonpriority
amount amount
Indiana Department of Revenue Last 4 digits of account number $400.00 $400.00 $0.00
Priority Creditor's Name
Bankruptcy Section - MS 108 When was the debt incurred?
Indiana Government Center North
100 North Senate Avenue, N240
Indianapolis, IN 46204.
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. C1 contingent
i Debtor 1 only D1 uniiquidated
C1 Debtor 2 only oO Disputed
1 Debtor 4 and Debtor 2 only Type of PRIORITY unsecured claim:
C1 At least one of the debtors and another C1 Domestic support obligations

[] Check if this claim is for a community debt WB Taxes and certain other debts you owe the government

 

 

Is the claim subject to offset? CJ claims for death or personal injury while you were intoxicated
MNo 0 other. Specify
C1 Yes income tax
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 33307 Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 17 of 35

 

 

 

 

 

 

Debtor1 Froylan Vega Case number (if known)
Internal Revenue Service Last 4 digits of account number $398.00 $398.00 $0.00
Priority Creditor's Name
P.O. Box 7346 When was the debt incurred?
Philadelphia, PA 19101-7346
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. oO Contingent
MH Debtor 1 only C1 untiquidated
O Debtor 2 only O Disputed
1 Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
DZ Atleast one of the debtors and another [1 Domestic support obligations
CI Check if this claim is for a community debt WM taxes and certain other debts you owe the government
Is the claim subject to offset? E71 Claims for death or personal injury while you were intoxicated
Eno C] other. Specify
C1 Yes income tax

 

B List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

O No. You have nothing to report in this part. Submit this form to the court with your other schedules.
a Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fifl out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
41 Bank Of America Last 4 digits of accountnumber 7640 Notice/Unknown
Nonpriority Creditor's Name
Attention: Recovery Department Opened 7/09/02 Last Active
4161 Peidmont Pkwy. When was the debt incurred? 9/29/09
Greensboro, NC 27410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM Debtor 1 only Oo Contingent
[1] Debtor 2 only oO Unliquidated
O Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community L] student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes a Other. Specify CreditCard
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 18 of 35

Debtor 1 Froylan Vega

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 Cach Lic/Square Two Financial Last 4 digits of accountnumber 1729 $2,221.00
Nonpriority Creditor's Name
Attention: Bankruptcy When was the debt incurred? Opened 5/01/10
4340 South Monaco St. 2nd Floor
Denver, CO 80237
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
x Debior 1 only Oo Contingent
O Debtor 2 only oO Unliquidated
C1 Debtor 1 and Debtor 2 only a Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ] Check if this claim Is for a community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ME No C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes HH other. Specify CollectionAttorney Fleet Bank Ri N.A.

4.3 Chase Last 4 digits of accountnumber 1761 $4,164.00
Nonpriority Creditor's Name

Opened 6/01/08 Last Active

Po Box 15298 When was the debt incurred? 4/16/12
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Hl Debtor 1 only | Contingent
D1 Debtor 2 only oO Unliquidated
C1) Debtor 1 and Debtor 2 only O Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
1 Check if this claim is for a community O1 Student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo O debts to pension or profit-sharing plans, and other similar debts
C1 Yes Mf other. Specify CreditCard

44 Chase Last 4 digits of account number 3966 $4,135.00
Nonpriority Creditor's Name

Opened 8/01/07 Last Active
Po Box 15298 When was the debt incurred? 4/11/12
Wilmington, DE 19850
Number Street City State Zip Code As of the date you fille, the claim is: Check all that apply
Who incurred the debt? Check one.
EE pebtor 1 only oO Contingent
C1 Debtor 2 only | Unliquidated
U1 Debtor 1 and Debtor 2 only CO Disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim Is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo CF Debts to pension or profit-sharing plans, and other similar debts
O yes HM other. Specify CreditCard
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 19 of 35

Debtor1 Froylan Vega

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 Chase Last 4 digits of accountnumber 8869 $433.00
Nonpriority Creditor's Name
Opened 11/01/95 Last Active
Po Box 15298 When was the debt incurred? 4/16/12
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH debtor 1 only Oo Contingent
CZ Debtor 2 only D1 uniiquidated
C1 Debtor 1 and Debtor 2 only O Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No C1 Debts to pension or profit-sharing plans, and other similar debts
| Yes |_| Other. Specify CreditCard
46 Chase - Cc Last 4 digits of accountnumber 5533 $0.00
Nonpriority Creditor's Name
Opened 1/01/94 Last Active
Po Box 15298 When was the debt incurred? 3/31/05
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
debtor 1 only Oo Contingent
C1 Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community O1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No 0 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes MM other. Specify CreditCard
47 Chase - Cc Last 4 digits of accountnumber 2918 $0.00
Nonpriority Creditor's Name
Opened 7/01/00 Last Active
Po Box 15298 When was the debt incurred? 2/09/06
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
D1 Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community H1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
C Yes | Other. Specify CreditCard
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 20 of 35

Debtor 1 Froylan Vega

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chase Mht Bk Last 4 digits of account number 9268 $3,605.00
Nonpriority Creditor's Name
Attention: Bankruptcy Opened 11/01/02 Last Active
Po Box 15298 When was the debt incurred? 4/11/12
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only oO Contingent
C1 Debtor 2 onty D1 Untiquidated
OO Debtor 1 and Debtor 2 only oO Disputed
J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[] Check if this claim is for a community C1 Student loans
debt J Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE No C1 Debts to pension or profit-sharing plans, and other similar debts
CT Yes HI other. Specify CreditCard

49 Citibank Sd, Na Last 4 digits of accountnumber 4915 $0.00
Nonpriority Creditor's Name
Attn: Centralized Bankruptcy Opened 9/01/94 Last Active
Po Box 20507 When was the debt incurred? 5/15/01
Kansas City, MO 64195
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HE Debtor 1 only oO Contingent
1 Debtor 2 only O Unliquidated
C1] Debtor 1 and Debtor 2 only O Disputed
DO Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a. community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno D1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes MM other. Specify CreditCard

44 vgs

0 Citibank Usa Last 4 digits of accountnumber 5824 $0.00
Nonpriority Creditor's Name
Citicorp Credit Services/Attn: Opened 2/01/02 Last Active
Centraliz When was the debt incurred? 4/06/02
Po Box 20363
Kansas City, MO 64195
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BM Debtor 1 only oO Contingent
CZ Debtor 2 only O Unliquidated
CZ] Debtor 1 and Debtor 2 only O Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EA No C1 Debts to pension or profit-sharing plans, and other similar debts
Oves MH other. Specity ChargeAccount

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 21 of 35

Debtor 1 Froylan Vega

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Consecofin/Greentree Last 4 digits of accountnumber 7134 Notice/Unknown
Nonpriority Creditor's Name
Attn: Bankruptcy Department Opened 12/01/00 Last Active
P.O. Box 6154 When was the debt incurred? 2/01/03
Rapid City, SD 57709
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi pebior 1 only Oo Contingent
CJ Debtor 2 only C] Unliquidated
D1 Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
Cl Yes other. Specify ChargeAccount
41
2 Gecrb/walmart Last 4 digits of account number 3043 $0.00
Nonpriority Creditor's Name
Opened 7/01/93 Last Active
Po Box 981400 When was the debt incurred? 9/27/00
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HE Debtor 1 only Oo Contingent
CO] Debtor 2 only a Unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo 0 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes I other. Specify ChargeAccount
4.1
3 Hsbc Bank Last 4 digits of account number 9695 $211.00
Nonpriority Creditor's Name
Opened 12/03/08 Last Active
Po Box 5253 When was the debt incurred? 3/10/12
Carol Stream, IL 60197
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
i Debtor 1 only 1 contingent
C] Debtor 2 only D1 unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo CJ Debts to pension or profit-sharing plans, and other similar debts
O yes Bother. Specify CreditCard
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 22 of 35

Debtor1 Froylan Vega

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44
4 Hsbc/bstby Last 4 digits of account number 2506 $0.00
Nonpriority Creditor's Name
Opened 9/10/04 Last Active
1405 Foulk Road When was the debt incurred? 12/18/04
Wilmington, DE 19808
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
W pebior 1 only Oo Contingent
LJ Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only im Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim ts for a community C1 Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no C1 Detis to pension or profit-sharing plans, and other similar debts
[1 Yes @ other. Specify ChargeAccount
41
5 Hsbc/Menards Last 4 digits of accountnumber 6994 $0.00
Nonpriority Creditor's Name
Attn: Bankruptcy Dept Opened 12/01/00 Last Active
Po Box 5263 When was the debt incurred? 2/24/12
Carol Stream, IL 60197
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B bebtor 4 only Oo Contingent
C] Debtor 2 only O Unliquidated
D1 Debtor 1 and Debtor 2 only O Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a_ community D1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo O Debts to pension or profit-sharing plans, and other similar debts
O Yes Hi other. Specify ChargeAccount
44
6 Kohls/chase Last 4 digits of account number 0652 $0.00

 

 

Nonpriority Creditor's Name

Po Box 3115
Milwaukee, WI 53201

 

Number Street City State Zip Code
Who incurred the debt? Check one.

MI Debtor 4 only

C1 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

C1 Check if this claim is for a community
debt
Is the claim subject to offset?

a No
O ves

Opened 12/01/03 Last Active
6/26/04

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Oo Contingent
[J Unliquidated

O1 disputed
Type of NONPRIORITY unsecured claim:

CO student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts

Mi other. Specify ChargeAccount

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 7 of 12
Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 23 of 35

Debtor’ Froylan Vega

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44
7 Lowes / MBGA / GEMB Last 4 digits of account number 2256 $0.00
Nonpriority Creditor's Name
Attention: Bankruptcy Department Opened 11/07/04 Last Active
Po Box 103104 When was the debt incurred? 12/29/04
Roswell, GA 30076
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF debtor 1 only Oo Contingent
C1] Debtor 2 only C] Unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
0 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
No C4 Debts to pension or profit-sharing plans, and other similar debis
Cl Yes MI other. Specify ChargeAccount
41 :
8 Optimum Mastercard Last 4 digits of account number 0695 $215.00
Nonpriority Creditor's Name
P.O. Box 80051 When was the debt incurred? 2001-2011
Salinas, CA 93912-0069
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 4 only O Contingent
[1 Debtor 2 only C1 unliquidated
CO Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Cheek if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EE No C1 Debts to pension or profit-sharing plans, and other similar debts
44 . .
9 Portfolio Recovery Assoc Last 4 digits of account number Notice/Unknown

 

 

Nonpriority Creditor's Name
120 Corporate Blvd.
Norfolk, VA 23502

 

Number Street City State Zip Code
Who incurred the debt? Check one.

BH bebtor 1 only

D1 Debior 2 only

[2 Debtor 1 and Debtor 2 only

[1 At least one of the debtors and another

D1 Check if this claim is for a community
debt
Is the claim subject to offset?

a No
0 yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent
C] Unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

& other. Specify NOTICE

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 8 of 12
Best Case Bankruptcy

 

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 24 of 35

Debtor1 Froylan Vega

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

4.2 wa

0 Providian/Chase Last 4 digits of account number 0778 $0.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 9/01/94 Last Active
Po Box 15298 When was the debt incurred? 8/09/99
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM debtor 4 only oO Contingent
D Debtor 2 only Cl Unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community C1 Student loans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno CF Debts to pension or profit-sharing plans, and other similar debts
O Yes MI other. Specify CreditCard

4.2 .

4 Regional Mental Health Center Last 4 digits of account number $108.00
Nonpriority Creditor's Name
Geminus Corp. When was the debt incurred?
8400 Louisiana St.
Merrillville, IN 46410-6353
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M bebtor 1 only O Contingent
CI Debtor 2 only Ct unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[J Check if this claim is for a community C1 Student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CZ Debts to pension or profit-sharing plans, and other similar debts
0D Yes BM other, Specify MED

4.2

2 Sears/cbna Last 4 digits of account number 0761 $2,474.00
Nonpriority Creditor's Name

Opened 6/01/93 Last Active

Po Box 6282 When was the debt incurred? 4/10/12
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM Debtor 1 only oO Contingent
O Debtor 2 only O Unliquidated
C7 Debtor 1 and Debtor 2 only Oo Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo C1 Debts to pension or profit-sharing plans, and other similar debts
C1] ves I other. Specify CreditCard

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 12

Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 25 of 35

Debtor1 Froylan Vega

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 Slate from Chase Last 4 digits of account number 8869 $435.00
Nonpriority Creditor's Name
P.O. Box 15298 When was the debt incurred? 2000-2011
Wilmington, DE 19850-5298
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
DO] Debtor 2 only a Unliquidated
[J Debtor 1 and Debtor 2 only oO Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes z Other, Specify Credit Card
4.2 .
4 Tnb-Visa (TV) / Target Last 4 digits of account number 4756 $0.00
Nonpriority Creditor's Name
C/O Financial & Retail Services Opened 12/06/05 Last Active
Mailstop BV P.O.Box 9475 When was the debt incurred? 10/01/06
Minneapolis, MN 55440
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Hi Debtor 1 only oO Contingent
D1 Debtor 2 only C1 unliquidated
CJ Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community [] student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes | Other. Specify CreditCard
42
5 Us Bank Last 4 digits of account number 4717 $0.00
Nonpriority Creditor's Name
Opened 9/01/99 Last Active
Po Box 5227 P

Cincinnati, OH 45201

 

Number Street City State Zip Code

Who incurred the debt? Check one.

Hy Debtor 1 only

C1 Debtor 2 only

CO Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

C] Check if this claim is for a community
debt

Is the claim subject to offset?
a No
CI ves

6/01/03

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
O Unliquidated

C1 Disputed
Type of NONPRIORITY unsecured claim:

CJ Student loans

O Obligations arising out of a separation agreement or divorce that you did not
teport as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

M other. Specify Secured

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 12
Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 26 of 35

Debtor 1 Froylan Vega

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

4.2 .
8 Verizon Last 4 digits of accountnumber 0001 $0.00
Nonpriority Creditor's Name
Verizon Wireless Department/Attn: Opened 6/01/06 Last Active
Bankru When was the debt incurred? 10/01/08
Po Box 3397
Bloomington, IL 61702
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debior 1 only 0 Contingent
DO Debtor 2 only C7] unliquidated
D1 Debtor 4 and Debtor 2 only 1 Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community [1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify
4.2

 

 

7 Wim/wbm

Last 4 digits of accountnumber 5638 Notice/Unknown

 

Nonpriority Creditor's Name

3480 Stateview Blvd-Bldg 2s

Fort Mill, SC 29715

Opened 1/01/02 Last Active
When was the debt incurred? 5/01/02

 

 

Number Street City State Zip Code

Who incurred the debt? Check one.

a Debtor 1 oniy
O1 Debtor 2 only
C1 Debtor 4 and Debtor 2 only

D1 At least one of the debtors and another

C1 Check if this claim is for a community

debt
Is the claim subject to offset?

a No
OO Yes

As of the date you file, the claim is: Check all that apply

O Contingent
CO Unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D1 Debts to pension or profit-sharing plans, and other similar debts

i other. Specify ConventionalRealEstateMortgage

 

 

 

i List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

IRS Insolvency Group 3

P.O. Box 44985 - STOP SB380
Indianapolis, IN 46244

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.2 of (Check one): El part 1: Creditors with Priority Unsecured Claims
C1 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Komyatte & Casbon PC
9650 Gordon Drive
Highland, IN 46322

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.21 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

B part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Law Offices of Ed Overcash LLC
33 Villa Road, Ste. 401
Greenville, SC 29615

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.2 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

MA Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Lloyd & McDaniel

Official Form 106 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.2 of (Check one):

Page 11 of 12
Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 27 of 35

 

 

Debtor1 Froylan Vega Case number (if known)
11405 Park Road, Ste. 200 C1 Part 4: Creditors with Priority Unsecured Claims
P.O. Box 23200 Wi Part 2: Creditors with Nonpriority Unsecured Claims

Louisville, KY 40223-0200

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Office of the Indiana Attorney Line 2.1 of (Check one): Wi part 1: Creditors with Priority Unsecured Claims
General C1 Part 2: Creditors with Nonpriority Unsecured Claims

Indiana Govt. Center, South, 5th FI.
302 W. Washington St.
Indianapolis, IN 46204

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
U.S. Attorney's Office Line 2.2 of (Check one): I Part 1; Creditors with Priority Unsecured Claims
5400 Federal Plaza, Ste. 1500 1 Part 2: Creditors with Nonpriority Unsecured Claims

Hammond, IN 46320

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b, Taxes and certain other debts you owe the government 6b. $ 798.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 798.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here. $ 18,001.00
6j. Total Nonpriority. Add lines 6f through 6i. Gj. $ 18,001.00
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 12 of 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 28 of 35

Fill aur Rk enue race “ nae

Debtor 4 Froylan Vega
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) [1 Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 AJB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZiP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 29 of 35

Luin ound Cosel

Debtor 1 Froylan Vega

First Name Middle Name Last Name

Debtor 2
(Spouse if, fillng) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) (1 Check if this is an

amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

EI No
[i Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
O Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 O Schedule D, line
Name C1 Schedule E/F, line
C1] Schedule G, line
Number Street
City State ZIP Code
3.2 CO Schedule D, line
Name 0 Schedule E/F, line
[J Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 30 of 35

Fillin this information {6 identify your‘case:

Debtor 1 Froylan Vega

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number Check if this is:
{If known) OC An amended filing

C1 Asupplement showing postpetition chapter
13 income as of the following date:

 

 

 

Official Form 106] MM/DDIYYYY
Schedule I: Your Income 4215

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

Bi Describe Employment

1. Fillin your employment Be : me ae :
information. ‘Debtor 1 as Debtor 2 or non-filing spouse

 

lf you have more than one job, Empl t stat Hi Employed [C1 Employed
attach a separate page with mployment status
information about additional C1 Not employed [I Not employed
employers. . ;

Occupation Mechanic

 

Include part-time, seasonal, or ;
self-employed work. Employer's name Self Employed

 

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there? 22years

ma Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

“For Debtor1 ©. -For Debtor 2 or —

. ive-i, .non-filing spouse -:

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +8 N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 0.00 $ N/A

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 31 of 35

Debtor1 Froylan Vega

10.

11.

12.

Official Form 106!

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 4 For Debtor 2 or
. non-filing spouse

Copy line 4 here 4 $ 0.00 N/A
List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 0.00 $ N/A
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 «$ NIA
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $ NIA
5d. Required repayments of retirement fund loans 5d.  $ 0.00 =6$ NIA
5e. Insurance 5e. $§ 0.00 $ N/A
5f. Domestic support obligations Sf = § 0.00 §$ N/A
5g. Union dues 5g. $ 0.00) =f N/A
5h. Other deductions. Specify: Shit $ 0.00 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6 6 §$ 0.00 § N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. §$ 0.00 $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total

monthly net income. 8a. §$ 2,670.00 §$ N/A
8b. Interest and dividends 8b. $ 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c. §$ 0.00 $ N/A
8d. Unemployment compensation 8d. $ 0.00 «=«§ N/A
8e. Social Security 8e. §$ 0.00 §$ N/A
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: Sf. 0.00 «=6$ N/A
8g. Pension or retirement income 8g. $ 0.00 § N/A
8h. Other monthly income. Specify: Shit $ 0.00 + §$ N/A
Add all other income. Add lines 8a+8b+8c+8d+8e+8ft+8g+8h. 9%. |$ 2,670.00| |$ N/A
Calculate monthly income. Add line 7 + line 9. 10. | $ 2,670.00 | +|$ N/A|=|$ 2,670.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ 2,670.00

Combined

Do you expect an increase or decrease within the year after you file this form?
No.

 

 

 

monthly income

 

oO Yes, Explain: |

Schedule I: Your Income

page 2

 

 

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 32 of 35

SCHEDULE | - YOUR INCOME

ATTACHMENT A
Froylan Vega
Chapter 13 Case No. 19-
Self Employed Mechanic Rental Income
Gross Income S 2,200.00 Gross Income 5 900.00
Expenses: Expenses:
Supplies S 50.00 RE Taxes S 280.00
Repairs/Maintenance § 100.00
Total: $ 50.00 Total: $ 380.00

Net Income S 2,150.00 Net Income S 520.00

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 33 of 35

Hla MUAB tse None Cela one = 14\tUs i (ell ter: etree eee me

 

 

 

Debtor 4 Froylan Vega Check if this is:

QO Anamended filing
Debtor 2 Ol Asupplement showing postpetition chapter
(Spouse, if filing) 43 expenses as of the following date:
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA MM /DD/YYYY

 

Case number
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

liam Describe Your Household
1. Is this ajoint case?

Bi No. Go to line 2.
C1 Yes. Does Debtor 2 live in a separate household?

O1 No
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? [] No

Do not list Debtor 1 and Ves Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. "each dependent... Debtor 1 or Debtor 2 age live with you?

  

Do not state the
dependents names. Daughter 15 El Yos

ONo
Daughter 16 Hi Ves
CI No
Ol Yes
CI No
Cl Yes

 

 

 

 

3. Do your expenses include No
expenses of people other than oO
yourself and your dependents? Yes

 

ese Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

 

Your expenses

 

4, The rental or home ownership expenses for your residence. Include first mortgage

 

 

 

 

 

payments and any rent for the ground or lot. 4. § 0.00

If not included in line 4:

4a. Real estate taxes 4a. $ 133.00

4b. Property, homeowner's, or renter's insurance 4b. $ 95.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues Ad. $ 0.00
5. Additional mortgage payments for your residence, such as home equity ioans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

 
Case 19-21765-jra Doc 1-3

Debtor1 Froylan Vega

6.

oo N

11,
12.

13.
14.
15.

16.

17.

18.
19.

20.

21.
22.

23.

24,

Official Form 106J

Filed 06/27/19 Page 34 of 35

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:

6a. Electricity, heat, natural gas 6a, $ 135.00
6b. Water, sewer, garbage collection 6b. $ 40.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 115.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 400.00
Childcare and children’s education costs 8. $ 0.00
Clothing, laundry, and dry cleaning 9. $ 50.00
Personal care products and services 10. $ 0.00
Medical and dental expenses 11. $ 0.00
Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12. $ 100.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
Charitable contributions and religious donations 14. $ 0.00
Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 60.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: Property Tax for 5425 Molesberger PI., Hammond 16. $ 116.00
Specify: Property Tax for 1261 Summer St., Hammond $ 160.00
Installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Other: Specify: 21. +6 0.00
Calculate your monthly expenses

22a. Add lines 4 through 21. $ 1,404.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 1,404.00
Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 2,670.00
23b. Copy your monthly expenses from line 22c above. 23b. -$ 1,404.00
23c, Subtract your monthly expenses from your monthly income. 230.|$ 1,266.00

The result is your monthly net income.

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

BE No.

 

O Yes. [ Explain here:

Schedule J: Your Expenses

page 2

 
Case 19-21765-jra Doc1-3 Filed 06/27/19 Page 35 of 35

ny ri Ragu Peer ti Waar a .

Debtor 1 Froylan Vega
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name

 

Last Name

United States Bankruptcy Courtfor the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) O Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 4245

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

   

Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

wm No

OO Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,

Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that oe true and correct.
x taenyl- choy x
Froyfaén Vega oo
Signature of Debtor 1

 

Signature of Debtor 2

Date June 11, 2019 Date

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
